                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

PNC BANK NATIONAL ASSOCIATION,

                    Plaintiff,
                                                         Case No. 19-cv-720-pp
      v.

ACTION SALES GROUP, LLC and
DANIEL J. BUNCHKOWSKI,

                  Defendant.
______________________________________________________________________________

  ORDER FOR ENTRY OF DEFAULT JUDGMENT IN FAVOR OF PLAINTIFF
______________________________________________________________________________

      On March 9, 2020, the court denied defendant Bunchkowski’s motion to

vacate default, granted default judgment in favor of the plaintiff and deferred

entry of judgment to give the defendants time to file proof of a good-faith basis

for disputing the plaintiff’s damages calculations. Dkt. No. 17. The court

advised the defendants that if they did not provide that good-faith proof by the

end of the day on March 23, 2020, the court would enter default judgment in

favor of the plaintiff. Id. at 16. As of today—March 26, 2020—the defendants

have not provided any proof that they have a good-faith basis for disputing the

plaintiff’s calculations.

      The court FINDS that

      1.     The plaintiff has served the defendants, and the defendants are

aware of the lawsuit.

      2.     The defendants have defaulted.



                                        1
      3.     The plaintiff has sufficiently alleged that defendant Action Sales

Group, LLC breached the promissory note and the line of credit agreement, and

that defendant Bunchkowski breached the guaranty agreement; the court

accepts as true the allegations in the complaint.

      4.     The court has granted the plaintiff’s motion for default judgment

(dkt. no. 8). Dkt. No. 17.

      5.     The court AWARDS a money judgment against defendant Action

Sales Group, LLC, on the first and second causes of action in the complaint, in

the amount of $164,995.62 as of July 30, 2019, plus attorneys’ fees and costs,

applicable interest, and other fees and costs permitted under the contracts and

the law, in the amount of $4,352.90 as of July 30, 2019.

      6.     The court GRANTS the plaintiff’s request for replevin as stated in

the third cause of action. The court ORDERS that, on the plaintiff’s request,

the court will execute a writ of replevin ordering that the sheriff or other officer

to whom the writ is directed, on payment of any required indemnity bond and

other fees required, shall take the specific property of the defendant, Action

Sales Group, LLC, that may be found within this district and the jurisdiction of

the officer, described as follows:

             a.    8 Standard desktop computers;

             b.    13 all-in-one desktop computers;

             c.    1 Apple iPad Air;

             d.    1 Apple MacPro desktop computer;

             e.    2 Sharp MX-5110N printer/copiers;


                                          2
            f.     1 Sharp DX-C311 printer copier;

            g.     1 50” Seiki LCD TV;

            h.     1 8’ conference table;

            i.     10 conference room chairs;

            j.     1 full-size Hotpoint refrigerator/freezer;

            k.     1 reception area table, lamps and chair.

      The officer shall deliver these items to the plaintiff.

      7.    The court ENJOINS the defendants and anyone claiming under the

defendants from disposing of and/or damaging the above-referenced

equipment. If the plaintiff is unable to recover the equipment, it is entitled to a

money judgment for its value and associated damage for the detention of the

items under applicable law.

      8.    The court AWARDS a money judgment against defendant Daniel J.

Bunchkowski on the fourth cause of action in the complaint in the amount of

$164,995.62 as of July 30, 2019, plus attorneys’ fees and costs, applicable

interest, and other fees and costs permitted under the contracts and the law, in

the amount of $4,352.90 as of July 30, 2019.

      9.    The court will enter default judgment accordingly.

      10.   The court ORDERS that this case is DISMISSED.

      Dated in Milwaukee, Wisconsin this 30th day of March, 2020.

                                       BY THE COURT:


                                       ______________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge
                                          3
